DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/02/2021 and 11/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification fails to provide proper antecedent basis for the claimed subject matter “a capture affordance for capturing media” as recited in claims 2, 8 and 14.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 2 recites limitation “a capture affordance for capturing media corresponding to the field of view of the lens; while concurrently displaying the live preview and the capture affordance, detecting an input corresponding to selection of the capture affordance,” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification only discloses the review portion 225a, 225b, 235a, 235b corresponds to in figure 3, paragraphs [0036]-[0038] and the record input region 241 in figures 2A and 3, paragraph [0031]; the specification fails to describe the limitation “a capture affordance for capturing media corresponding to the field of view of the lens; while concurrently displaying the live preview and the capture affordance, detecting an input corresponding to selection of the capture affordance.”

Claim 8 recites limitation “a capture affordance for capturing media corresponding to the field of view of the lens; while concurrently displaying the live preview and the capture affordance, detecting an input corresponding to selection of the capture affordance,” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification only discloses the review portion 225a, 225b, 235a, 235b corresponds to in figure 3, paragraphs [0036]-[0038] and the record input region 241 in figures 2A and 3, paragraph [0031]; the specification fails to describe the limitation “a capture affordance for capturing media corresponding to the field of view of the lens; while concurrently displaying the live preview and the capture affordance, detecting an input corresponding to selection of the capture affordance.”

Claim 14 recites limitation “a capture affordance for capturing media corresponding to the field of view of the lens; while concurrently displaying the live preview and the capture affordance, detect an input corresponding to selection of the capture affordance,” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification only discloses the review portion 225a, 225b, 235a, 235b corresponds to in figure 3, paragraphs [0036]-[0038] and the record input region 241 in figures 2A and 3, paragraph [0031]; the specification fails to describe the limitation “a capture affordance for capturing media corresponding to the field of view of the lens; while concurrently displaying the live preview and the capture affordance, detect an input corresponding to selection of the capture affordance.”

Claims 3-7 are rejected as being dependent from claim 2.
Claims 9-13 are rejected as being dependent from claim 8.
Claims 15-19 are rejected as being dependent from claim 14.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9, 11-13, 19, 21-23, 29 of U.S. Patent No. 11,095,822 in view of Forstall et al. (US 2008/0180408). 
Regarding instant application claim 2, Patent Claim 1 discloses a method, comprising:
concurrently displaying (Patent Claim 1, lines 5-11), on the touch-screen display; 
                           a live preview of content in a field of view of the lens (Patent Claim 1, lines 8-9); and 
                           a capture affordance (a record input region, Patent Claim 1, lines 10-11) for capturing media corresponding to the field of view of the lens; 
              while concurrently displaying the live preview and the capture affordance, detecting an input (detecting a first input, Patent Claim 1, lines 12-13) corresponding to selection of the capture affordance; and 
              in response to detecting the input corresponding to selection of the capture affordance displayed on the touch-screen display, capturing media (storing first stored media, Patent Claim 1, lines 14-18) corresponding to the field of view of the lens.
Patent Claim 1 fails to discloses an electronic device with a touch-screen display and a lens on a same side of the electronic device as the touch-screen display; the capture affordance displayed on the touch-screen display that is on the same side of the electronic device as the lens; and the field of view of the lens that is on the same side of the electronic device as the touch-screen display.
However, Forstall et al. discloses a lens (optical sensor 164 may be used along with the touch screen display for both videoconferencing and still and/or video image acquisition, figures 1-3, 4A, 9-10, paragraph [0076]) on a same side of the electronic device (device 100, figures 1-3, 4A, 9-10, paragraphs [0076]-[0077])  as the touch-screen display; the capture affordance (camera 143, camera icon 1104, figures 1-3, 4A, 9-10, paragraph [0276]) displayed on the touch-screen display that is on the same side of the electronic device as the lens; and the field of view of the lens that is on the same side of the electronic device as the touch-screen display (touch screen 112, camera icon 1104, figures 1-3, 4A, 9-10, paragraph [0276]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Patent Claim 1 by the teaching of Forstall et al. in order to allow the user’s image may be obtained for videoconferencing while the user views the other video conference participants on the touch screen display (paragraph [0076]).
  
Regarding instant application claim 3, Patent Claim 2 discloses wherein the media captured in response to detecting the input corresponding to selection of the capture affordance displayed on the touch-screen display is a still image (an image, Patent Claim 2).

Regarding instant application claim 4, Patent Claim 9 discloses wherein the media captured in response to detecting the input corresponding to selection of the capture affordance displayed on the touch-screen display comprises multiple images (a sequence of images, Patent Claim 9).

Regarding instant application claim 5, Patent Claim 3 discloses wherein the media captured in response to detecting the input corresponding to selection of the capture affordance displayed on the touch- screen display comprises video (a video, Patent Claim 3).

Regarding instant application claim 6, Forstall et al. discloses in response to detecting the input corresponding to selection of the capture affordance displayed on the touch-screen display that is on the same side of the electronic device as the lens, displaying, on the display a view of the captured media (the user’s image may be obtained for videoconferencing while the user views the other video conference participants on the touch screen display, figures 1-3, 4A, 9-10, paragraph [0076).

Regarding instant application claim 7, Forstall et al. discloses displaying, concurrently with the view of the captured media, the live preview of the content in the field of view of the lens (the user’s image may be obtained for videoconferencing while the user views the other video conference participants on the touch screen display, figures 1-3, 4A, 9-10, paragraph [0076).

Regarding instant application claim 8, Patent Claim 11 discloses an electronic device, comprising: 
one or more processors (Patent Claim 11, line 2), 
a touch-screen display (Patent Claim 11, line 4); 
memory storing one or more programs (Patent Claim 11, lines 7-8), the one or more programs including instructions for:
concurrently displaying (Patent Claim 11, lines 7-16), on the touch-screen display; 
                           a live preview of content in a field of view of the lens (Patent Claim 11, lines 11-12); and 
                           a capture affordance (a record input region, Patent Claim 11, lines 7-16) for capturing media corresponding to the field of view of the lens; 
              while concurrently displaying the live preview and the capture affordance, detecting an input (detecting a first input, Patent Claim 11, lines 18-19) corresponding to selection of the capture affordance; and 
              in response to detecting the input corresponding to selection of the capture affordance displayed on the touch-screen display, capturing media (storing first stored media, Patent Claim 11, lines 19-22) corresponding to the field of view of the lens.
Patent Claim 11 fails to discloses a lens on a same side of the electronic device as the touch-screen display; the capture affordance displayed on the touch-screen display that is on the same side of the electronic device as the lens; and the field of view of the lens that is on the same side of the electronic device as the touch-screen display.
However, Forstall et al. discloses a lens (optical sensor 164 may be used along with the touch screen display for both videoconferencing and still and/or video image acquisition, figures 1-3, 4A, 9-10, paragraph [0076]) on a same side of the electronic device as the touch-screen display; the capture affordance (camera 143, camera icon 1104, figures 1-3, 4A, 9-10, paragraph [0276]) displayed on the touch-screen display that is on the same side of the electronic device as the lens; and the field of view of the lens that is on the same side of the electronic device as the touch-screen display (touch screen 112, camera icon 1104, figures 1-3, 4A, 9-10, paragraph [0276]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Patent Claim 11 by the teaching of Forstall et al. in order to allow the user’s image may be obtained for videoconferencing while the user views the other video conference participants on the touch screen display (paragraph [0076]).
  
Regarding instant application claim 9, Patent Claim 12 discloses wherein the media captured in response to detecting the input corresponding to selection of the capture affordance displayed on the touch-screen display is a still image (an image, Patent Claim 12).

Regarding instant application claim 10, Patent Claim 19 discloses wherein the media captured in response to detecting the input corresponding to selection of the capture affordance displayed on the touch-screen display comprises multiple images (a sequence of images, Patent Claim 19).

Regarding instant application claim 11, Patent Claim 13 discloses wherein the media captured in response to detecting the input corresponding to selection of the capture affordance displayed on the touch- screen display comprises video (a video, Patent Claim 13).

Regarding instant application claim 12, Forstall et al. discloses wherein the one or more programs further include instructions for, in response to detecting the input corresponding to selection of the capture affordance displayed on the touch-screen display that is on the same side of the electronic device as the lens, displaying, on the display a view of the captured media (the user’s image may be obtained for videoconferencing while the user views the other video conference participants on the touch screen display, figures 1-3, 4A, 9-10, paragraph [0076).

Regarding instant application claim 13, Forstall et al. discloses wherein the one or more programs further include instructions for, displaying, concurrently with the view of the captured media, the live preview of the content in the field of view of the lens (the user’s image may be obtained for videoconferencing while the user views the other video conference participants on the touch screen display, figures 1-3, 4A, 9-10, paragraph [0076).

Regarding instant application claim 14, Patent Claim 21 (lines 1-5) discloses a non-transitory computer readable storage medium storing one or more programs which, when executed by an electronic device with one or more processors, a touch-screen display, cause the electronic device to:
concurrently display (Patent Claim 21, lines 6-12), on the touch-screen display; 
                           a live preview of content in a field of view of the lens (Patent Claim 21, lines 9-10); and 
                           a capture affordance (a record input region, Patent Claim 21, lines 11-12) for capturing media corresponding to the field of view of the lens; 
              while concurrently displaying the live preview and the capture affordance, detecting an input (detecting a first input, Patent Claim 21, lines 13-14) corresponding to selection of the capture affordance; and 
              in response to detecting the input corresponding to selection of the capture affordance displayed on the touch-screen display, capturing media (storing first stored media, Patent Claim 21, lines 15-19) corresponding to the field of view of the lens.
Patent Claim 21 fails to discloses a lens on a same side of the electronic device as the touch-screen display; the capture affordance displayed on the touch-screen display that is on the same side of the electronic device as the lens; and the field of view of the lens that is on the same side of the electronic device as the touch-screen display.
However, Forstall et al. discloses a lens (optical sensor 164 may be used along with the touch screen display for both videoconferencing and still and/or video image acquisition, figures 1-3, 4A, 9-10, paragraph [0076]) on a same side of the electronic device as the touch-screen display; the capture affordance (camera 143, camera icon 1104, figures 1-3, 4A, 9-10, paragraph [0276]) displayed on the touch-screen display that is on the same side of the electronic device as the lens; and the field of view of the lens that is on the same side of the electronic device as the touch-screen display (touch screen 112, camera icon 1104, figures 1-3, 4A, 9-10, paragraph [0276]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Patent Claim 14 by the teaching of Forstall et al. in order to allow the user’s image may be obtained for videoconferencing while the user views the other video conference participants on the touch screen display (paragraph [0076]).
  
Regarding instant application claim 15, Patent Claim 22 discloses wherein the media captured in response to detecting the input corresponding to selection of the capture affordance displayed on the touch-screen display is a still image (an image, Patent Claim 22).

Regarding instant application claim 16, Patent Claim 29 discloses wherein the media captured in response to detecting the input corresponding to selection of the capture affordance displayed on the touch-screen display comprises multiple images (a sequence of images, Patent Claim 29).

Regarding instant application claim 17, Patent Claim 23 discloses wherein the media captured in response to detecting the input corresponding to selection of the capture affordance displayed on the touch- screen display comprises video (a video, Patent Claim 23).

Regarding instant application claim 18, Forstall et al. discloses wherein the one or more programs further cause the electronic device to, in response to detecting the input corresponding to selection of the capture affordance displayed on the touch-screen display that is on the same side of the electronic device as the lens, display, on the display a view of the captured media (the user’s image may be obtained for videoconferencing while the user views the other video conference participants on the touch screen display, figures 1-3, 4A, 9-10, paragraph [0076).

Regarding instant application claim 19, Forstall et al. discloses wherein the one or more programs further cause the electronic device to, display, concurrently with the view of the captured media, the live preview of the content in the field of view of the lens (the user’s image may be obtained for videoconferencing while the user views the other video conference participants on the touch screen display, figures 1-3, 4A, 9-10, paragraph [0076).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Misawa et al. (US 8,189,087) discloses imaging device and photographed image display control method.
Kim et al. (US 2009/0015703) discloses portable terminal having touch sensing based image capture function and image capture method therefore.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        5/20/2022